Title: From George Washington to Major General Nathanael Greene, 31 August 1779
From: Washington, George
To: Greene, Nathanael


        
          Dr Sr,
          Hd Qrs [West Point] Augt 31 1779
        
        I recd your favor respecting the state of the back road, & in order to effect that business with the least inconvenience to the troops, I have inclosed you a letter to Col. Hall of the Delaware battalion—It is left open for your perusal, & you will find that I have desired him to follow your directions, which you will be pleased to give him; and take such steps about the necessary tools as you think proper—On the 28th Inst. I wrote to Col. Hall to join his Brigade here—he was to take the route by Morris town pompton Ringwood, & the Clove—but I conceive, If you send off immediately yr letter will probably reach him before he leaves his camp at Middle Brook. I am Dr Sr &c.
        
          G. W——n
        
      